Citation Nr: 1825118	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to January 1972, including a year in Vietnam; he was awarded the Combat Infantryman's Badge and the Air Medal.  The Veteran died in April 2010, and the appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul Minnesota.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas Regional Office (RO).

The Appellant testified before the undersigned Veterans Law Judge at a Board videoconference hearing conducted in February 2017.  The transcript of the hearing has been associated with the Veteran's claims file. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for the cause of the Veteran's death and the issue of entitlement to death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the Veteran's death in April 2010, there were no claims pending for VA compensation benefits. 


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regulations governing VA's duties to notify and assist claimants are not applicable where, as here, the law is dispositive and the claim involves no factual dispute.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II. Merits of the Claim

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Thus, payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death. 38 U.S.C. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Review of the Veteran's claims file does not reveal that there was a pending claim at the time of his death in April 2010, or that there were benefits that had been awarded and unpaid.  While the Veteran was entitled to receive monthly benefit payments due to having a total rating based on unemployability (TDIU) (effective in November 2003) resulting from several service-connected disabilities, there is no indication that any such monthly benefit payments remained unpaid at the time of his death. 

The law is dispositive of the issue on appeal, and the appellant's claim must be denied.  Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute, and as such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Board sympathizes with the appellant's loss of the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.


ORDER

Entitlement to accrued benefits is denied.


REMAND

Review of the evidence of record reveals that the Veteran was awarded TDIU benefits effective in November 2003.  The grant was based on medical evidence contained in VA treatment records and Vet Center records, but no VA or Vet Center records were obtained after that grant.  Because such later VA and Vet Center records could reflect the nature, extent and severity of the service-connected disabilities as well as information about the Veteran's liver and stomach conditions, VA is, therefore, on notice of records that may be probative to the cause of death claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent VA treatment record and all Vet Center records must be obtained and associated with the claims file.

Review of the evidence of record also reveals that relevant private treatment records have not been included in the evidence of record.  In particular, no records were obtained from the primary care physician who referred the Veteran to his treating oncologist and the records of the treating oncologist appear to be incomplete.  Furthermore, there are no records from the physician who treated the Veteran's liver disease nor are there any records from the MD Anderson Cancer Center.  On remand, said records should be identified, obtained and associated with the file.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death. It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Also, service connection for the cause of death on a secondary basis can be established if it shown that the pathology which is the primary or contributory cause of the veteran's death, is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a primary or contributory cause of death that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

According to the Veteran's death certificate, he died of metastatic gastric cancer.  The appellant testified at her February 2017 Board videoconference hearing that the Veteran had liver problems, that he used to drink a lot and that she thought his drinking was caused by his service-connected posttraumatic stress disorder (PTSD).  She further testified that the Veteran's private oncologist had told him that his cancer was probably caused because his liver was not working anymore in that his liver was not filtering anything.  

A negative July 2014 VA opinion is of record.  Additionally, a February 2011 letter from the Veteran's private treating oncologist stated that contributing factors for the Veteran's metastatic gastric cancer included that the Veteran had a history of liver cirrhosis, pancytopenia secondary to liver cirrhosis, diabetes, hypertension and coronary artery disease.  (The Veteran was service-connected for diabetes, hypertension and coronary artery disease.)  A March 2017 letter from that same private oncologist stated that the Veteran's gastric cancer could not be treated with chemotherapy due to his multiple comorbidities including advanced cirrhosis of the liver and that the cirrhosis was secondary to alcohol use.  The physician further stated that PTSD could potentially be a contributing factor to alcoholism. 

There is medical evidence of record that indicates liver disease contributed to the Veteran's cause of death (gastric cancer).  There is also medical evidence of record that indicates the Veteran's liver disease was etiologically related to his alcoholism.  Service connection may be awarded for alcohol abuse secondary to a service-connected disability.  However, compensation would only result where there was clear medical evidence establishing that the alcohol or drug abuse was caused or aggravated by a veteran's primary service-connected disability.  Id.  No medical opinion on this question was obtained by the AOJ.  Therefore, the RO should obtain a VA psychiatric opinion to determine whether the Veteran's service-connected PTSD caused or aggravated his alcoholism with subsequent liver cirrhosis. 

Finally, the appellant's claim of entitlement to death pension was denied in September 2010; the appellant was notified of the denial the next month.  In a written statement received by VA in March 2011, the appellant stated that she disagreed with the denial of death pension.  This serves as a timely notice of disagreement (NOD).  However, no statement of the case (SOC) is of record as to the death pension issue.

Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the appellant must be provided an SOC that addresses the death pension issue.  The appellant must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on that issue to secure appellate review by the Board. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159; by 38 C.F.R. § 3.312; and by any other applicable legal precedent has been completed.  


2.  Contact the appellant to obtain the names and addresses of all private, VA or other government medical and psychiatric care providers and treatment centers where the Veteran had been treated for posttraumatic stress disorder, diabetes mellitus, hepatic disease and gastric cancer.  After securing the necessary release(s), obtain those records that have not been previously secured.  

In particular, all outstanding VA and Vet Center treatment records from 2003 onward must be obtained.  Private records must be obtained from the University of Texas MD Anderson Cancer Center (all records); Roger Heredia, MD (all records); Murthy Badiga, MD (all records); and Daniel Farray, MD (for the period from October 2008 to April 2009).  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claim file by a psychiatrist (M.D.).  After reviewing the Veteran's claims file, the psychiatrist must provide opinions on the following questions:

(A) Is it at least as likely as not that the Veteran's alcoholism was caused in whole or in part by the service-connected PTSD?

(B) If not, is it at least as likely as not that the Veteran's alcoholism was aggravated by the service-connected PTSD?  

In assessing the relative likelihood as to origin and etiology of the Veteran's alcoholism, the psychiatrist is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the alcohol abuse was causally or etiologically related to the Veteran's PTSD, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the psychiatrist believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

5.  After completing any additional notification and/or development action deemed warranted by the record, including medical opinions, review the record again, including any newly acquired evidence, and re-adjudicate the cause of death issue.  Ensure that all relevant theories of service connection are considered.

6.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the cause of death claim, to include a summary of the evidence and applicable law and regulations considered pertinent to that issue.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

7.  Examine the appellant's death pension claim.  If no additional notice or development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD.

8.  If, and only if, the appellant files a timely substantive appeal, should the death pension issue be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


